Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 3, 2016

                                    No. 04-16-00298-CV

               EL CABALLERO RANCH, INC. and Laredo Marine, L.L.C.,
                                Appellants

                                              v.

                             GRACE RIVER RANCH, L.L.C.,
                                      Appellee

                From the 218th Judicial District Court, La Salle County, Texas
                             Trial Court No. 13-04-00108-CVL
                         Honorable Russel Wilson, Judge Presiding


                                       ORDER
       Leticia Escamilla's notification of late reporter's record is hereby GRANTED. Time is
extended to October 26, 2016.



                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court